     Case 2:18-cr-00422-SMB Document 1039 Filed 07/13/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                       No. CR-18-00422-005-PHX- SMB
 9
                          Plaintiff,
10                                                               ORDER
              vs.
11                                                            (Fifth Request)
      Dan Hyer,
12                        Defendant.
13
14         The Court having reviewed the Government’s Motion to Continue Sentencing, there
15   being no objection, and good cause appearing,
16         IT IS ORDERED granting the Motion to Continue Sentencing (Doc. 1038).
17         IT IS FURTHER ORDERED continuing the Sentencing from January 25, 2021
18   to April 5, 2021 at 3:30 p.m., Courtroom 506 in Phoenix, Arizona.
19         Dated this 13th day of July, 2020.
20
21
22
23
24
25
26
27
28
